[ ________________ ]

GENTA INCORPORATED

Common Stock
($0.001 par value)

PLACEMENT AGENT AGREEMENT

March 6, 2006

Cowen & Co., LLC
Rodman & Renshaw, LLC
 c/o Cowen & Co., LLC
1221 Avenue of the Americas
New York, New York 10020

Dear Sirs:

1. INTRODUCTORY. Genta Incorporated, a Delaware corporation (the “Company”),
proposes, pursuant to the terms of this Placement Agent Agreement (this
“Agreement”) and the Subscription Agreements in the form of Exhibit A attached
hereto (the “Subscription Agreements”) entered into with the purchasers
identified therein (each a “Purchaser” and collectively, the “Purchasers”), to
sell to the Purchasers an aggregate of [ __________ ] shares of common stock,
$0.001 par value per share, together with associated preferred stock purchase
rights (the “Common Stock”), of the Company. The aggregate of [ ________ ]
shares of Common Stock so proposed to be sold is hereinafter referred to as the
“Stock.” The Company hereby confirms its agreement with Cowen & Co., LLC
(“Cowen”) and Rodman & Renshaw, LLC (the “Placement Agents”). Cowen is acting as
the representative of the Placement Agents and in such capacity is hereinafter
referred to as the “Representative.”

2. AGREEMENT TO ACT AS PLACEMENT AGENTS; PLACEMENT OF SECURITIES. On the basis
of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:

 

     (I) The Company hereby authorizes the Placement Agents to act as its
exclusive agents to solicit offers for the purchase of all or part of the Stock
from the Company in connection with the proposed offering of the Stock (the
“Offering”). Until the Closing Date (as defined in Section 4 hereof), the
Company shall not, without the prior consent of the Representative, solicit or
accept offers to purchase Stock otherwise than through the Placement Agents.



 

     (II) The Placement Agents agrees, as agents of the Company, to use their
best efforts to solicit offers to purchase the Stock from the Company on the
terms and subject to the conditions set forth in the Prospectus (as defined
below). The Placement Agents shall use best efforts to assist the Company in
obtaining performance by each Purchaser whose offer to




--------------------------------------------------------------------------------


 

purchase Stock has been solicited by the Placement Agents and accepted by the
Company, but the Placement Agents shall not, except as otherwise provided in
this Agreement, be obligated to disclose the identity of any potential purchaser
or have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agents be
obligated to purchase any Stock for their own accounts and, in soliciting
purchases of Stock, the Placement Agents shall act solely as the Company's
agents and not as principals. Notwithstanding the foregoing and except as
otherwise provided in Section 2(III), it is understood and agreed that the
Placement Agents (or its affiliates) may, solely at their discretion and without
any obligation to do so, purchase Stock as a principals.



 

     (III) Subject to the provisions of this Section 2, offers for the purchase
of Stock may be solicited by the Placement Agents as agents for the Company at
such times and in such amounts as the Placement Agents deem advisable. Each
Placement Agent shall communicate to the Company, orally or in writing, each
reasonable offer to purchase Stock received by it as agent of the Company. The
Company shall have the sole right to accept offers to purchase the Stock and may
reject any such offer, in whole or in part. Each Placement Agent shall have the
right, in its discretion reasonably exercised, without notice to the Company, to
reject any offer to purchase Stock received by it, in whole or in part, and any
such rejection shall not be deemed a breach of its agreement contained herein.



 

     (IV) The purchases of the Stock by the Purchasers shall be evidenced by the
execution of Subscription Agreements by each of the parties thereto.



 

     (V) As compensation for services rendered, on the Closing Date (as defined
in Section 4 hereof), the Company shall pay to the Placement Agents by wire
transfer of immediately available funds to an account or accounts designated by
the Representative, an aggregate amount equal to six and one-half percent (6.5%)
of the gross proceeds received by the Company from the sale of the Stock on such
Closing Date.



 

     (VI) No Stock which the Company has agreed to sell pursuant to this
Agreement shall be deemed to have been purchased and paid for, or sold by the
Company, until such Stock shall have been delivered to the Purchaser thereof
against payment by such Purchaser. If the Company shall default in its
obligations to deliver Stock to a Purchaser whose offer it has accepted, the
Company shall indemnify and hold the Placement Agents harmless against any loss,
claim or damage arising from or as a result of such default by the Company.



3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

     (I) The Company represents and warrants to the Placement Agents and the
Purchasers, that:



 

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (No. 333-114151), which became
effective as of May 11, 2004 (the “Effective Date”), including a base prospectus
relating to the Stock (the



2



--------------------------------------------------------------------------------


 

“Base Prospectus”), and such amendments and supplements thereto as may have been
required to the date of this Agreement. The term “Registration Statement” as
used in this Agreement means the registration statement (including all exhibits,
financial schedules and all documents and information deemed to be a part of the
Registration Statement pursuant to Rule 430A or 434(d) under the Securities
Act), as amended and/or supplemented to the date of this Agreement, including
the Base Prospectus. The Registration Statement is effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of the Prospectus
has been issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission. The Company, if required by the Rules and Regulations of the
Commission, proposes to file the Prospectus (as defined below), with the
Commission pursuant to Rule 424(b) of the Rules and Regulations. The term
“Prospectus” as used in this Agreement means the Prospectus, in the form in
which it is to be filed with the Commission pursuant to Rule 424(b) of the Rules
and Regulations, or, if the Prospectus is not to be filed with the Commission
pursuant to Rule 424(b), the Prospectus in the form included as part of the
Registration Statement as of the Effective Date, except that if any revised
prospectus or prospectus supplement shall be provided to the Representative by
the Company for use in connection with the offering and sale of the Stock which
differs from the Prospectus (whether or not such revised prospectus or
prospectus supplement is required to be filed by the Company pursuant to Rule
424(b) of the Rules and Regulations), the term “Prospectus” shall refer to such
revised prospectus or prospectus supplement, as the case may be, from and after
the time it is first provided to the Representative for such use. Any
preliminary prospectus or prospectus subject to completion included in the
Registration Statement or filed with the Commission pursuant to Rule 424 under
the Securities Act is hereafter called a “Preliminary Prospectus.” Any reference
herein to the Registration Statement, any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the last to occur of the Effective Date, the date of the Preliminary Prospectus,
or the date of the Prospectus, and any reference herein to the terms “amend,”
“amendment,” or “supplement” with respect to the Registration Statement, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
(i) the filing of any document under the Exchange Act after the Effective Date,
the date of such Preliminary Prospectus or the date of the Prospectus, as the
case may be, which is incorporated by reference and (ii) any such document so
filed. If the Company has filed an abbreviated registration statement to
register additional Stock pursuant to Rule 462(b) under the Rules (the “462(b)
Registration Statement”), then any reference herein to the Registration
Statement shall also be deemed to include such 462(b) Registration Statement.



 

(b) As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) the General Use Free Writing Prospectus(es) (as defined below), if
any, issued at or prior to the Applicable Time, the Pricing Prospectus as
defined below, if any, and the information, if any, included on Schedule A
hereto, all considered together (collectively, the “General Disclosure
Package”), nor (ii) any individual Limited Use Free Writing Prospectus (as
defined below), if any, when considered together with the General Disclosure
Package, included or will include any untrue statement of a material fact or



3



--------------------------------------------------------------------------------


 

omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company through the Representative by or on
behalf of any Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agents’
Information (as defined in Section 18.) As used in this paragraph (b) and
elsewhere in this Agreement:



     “Applicable Time” means 5:00 P.M., New York time, on the date of this
Agreement or such other time as agreed to by the Company and the Representative.

     “Pricing Prospectus” means the Preliminary Prospectus and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.

     “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act relating to the
Stock in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act.

     “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule A to this Agreement.

     “Limited Use Free Writing Prospectuses” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

 

(c) No order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus relating to the proposed
offering of the Stock has been issued by the Commission, and no proceeding for
that purpose or pursuant to Section 8A of the Securities Act has been instituted
or threatened by the Commission, and each Preliminary Prospectus, at the time of
filing thereof, conformed in all material respects to the requirements of the
Securities Act and the Rules and Regulations, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company through the
Representative by or on behalf of any Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information (as defined in Section 18).



 

(d) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Stock or until any earlier date that the Company notified or notifies the
Representative as described in Section 5(I)(e), did not, does not and will not
include any information that conflicted, conflicts or



4



--------------------------------------------------------------------------------


 

will conflict with the information contained in the Registration Statement,
Pricing Prospectus or the Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof that
has not been superseded or modified, or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances prevailing at the subsequent time,
not misleading. The foregoing sentence does not apply to statements in or
omissions from any Issuer Free Writing Prospectus in reliance upon, and in
conformity with, written information furnished to the Company by the
Representative by or on behalf of any Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information (as defined in Section 18).



 

(e) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and any further documents so filed
and incorporated by reference in the Prospectus, when such documents become
effective or are filed with Commission, as the case may be, will conform in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and the rules and regulations of the Commission thereunder and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.



 

(f) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the offering and sale of the
Stock other than any Preliminary Prospectus, the Prospectus and other materials,
if any, permitted under the Securities Act and consistent with Section 5(I)(b)
below. The Company will file with the Commission all Issuer Free Writing
Prospectuses, if any, in the time and manner required under Rules 163(b)(2) and
433(d) under the Securities Act.



 

(g) The Company has no significant subsidiaries (as such term is defined in Rule
1-02 of Regulation S-X promulgated by the Commission). All of the issued and
outstanding shares of capital stock of each of the Company’s subsidiaries have
been duly and validly authorized and issued and are fully paid, nonassessable
and free of preemptive and similar rights to subscribe for or purchase
securities, and, except as otherwise described in the Registration Statement and
the General Disclosure Package, the Company owns directly or indirectly, free
and clear of any security interests, claims, liens, proxies, equities or other
encumbrances, all of the issued and outstanding shares of such stock.



 

(h) The consolidated financial statements of the Company, together with the
related schedules and notes thereto, set forth or incorporated by reference in
the General Disclosure Package, the Prospectus and the Registration Statement
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable and fairly present (i) the
consolidated financial condition of the Company as of the dates indicated and
(ii) the results of operations, stockholders’ equity and changes in



5



--------------------------------------------------------------------------------


 

consolidated cash flows of the Company for the periods therein specified; and
such financial statements and related schedules and notes thereto, comply as to
form with the applicable accounting requirements under the Securities Act and
have been prepared in conformity with United States generally accepted
accounting principles, consistently applied throughout the periods involved
(except as otherwise stated therein and subject, in the case of unaudited
financial statements, to the absence of footnotes and normal year-end
adjustments). No other financial statements or schedules are required by the
Securities Act and the Rules and Regulations to be included in the Registration
Statement or Prospectus.



 

(i) This Agreement has been duly authorized executed and delivered by the
Company.



 

(j) To the Company’s knowledge, Deloitte & Touche LLP (the “Accountants”), who
have audited certain consolidated financial statements of the Company and
delivered their report with respect to the audited consolidated financial
statements and schedules included in the General Disclosure Package, the
Prospectus, the Registration Statement, or incorporated by reference therein is,
and during the periods covered by its reports, was an independent public
accounting firm within the meaning of the Securities Act and the Rules and
Regulations.



 

(k) Each of the Company and its subsidiaries has been duly incorporated or
otherwise organized and is validly existing as a corporation in good standing
under the laws of its jurisdiction of incorporation or organization (as
applicable). The Company has full corporate power and authority to own and use
its properties and assets and to conduct its business as currently being carried
on and as described in the General Disclosure Package, the Prospectus and the
Registration Statement, and is duly qualified to do business as a foreign
corporation in good standing in each jurisdiction in which it owns or leases
real property or in which the conduct of its business makes such qualification
necessary, except where the failure to so qualify or be in good standing, as the
case may be, would not have or reasonably be expected to result in, individually
or in the aggregate, a material adverse effect upon the business, properties,
operations, financial condition or results of operations of the Company, taken
as a whole (a “Material Adverse Effect”).



 

(l) Except as set forth in or otherwise contemplated by the General Disclosure
Package, subsequent to the respective dates as of which information is given in
the General Disclosure Package, (a) the Company has not sustained any loss or
interference with its assets, businesses or properties (whether owned or leased)
from fire, explosion, earthquake, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or any court or legislative or
other governmental action, order or decree which has had or would reasonably be
expected to result in a Material Adverse Effect (b) the Company has not incurred
any material liabilities or obligations, direct or contingent, or entered into
any material transactions, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock; and (c) there has
not been any change in the capital stock (other than a change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants), or any material change in the
long-term debt, or any issuance of options, warrants, convertible securities or
other rights to purchase the capital stock, of the



6



--------------------------------------------------------------------------------


 

Company, or any Material Adverse Effect or any development that could reasonably
be expected to result in a Material Adverse Effect.



 

(m) Except as set forth in the General Disclosure Package, there is not pending
or, to the knowledge of the Company, threatened, any action, suit or proceeding
to which the Company is a party or of which any property or assets of the
Company is the subject before or by any court or governmental agency, authority
or body, or any arbitrator, which, individually or in the aggregate, would
reasonably be expected to result in any Material Adverse Effect or materially
and adversely affect the ability of the Company to perform its obligations under
this Agreement and the Subscription Agreements. There are (i) no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required under the Securities Act to be described in the Registration Statement,
the Disclosure Package or the Prospectus that have not been so described and
(ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed or will not be filed within the requisite time period.



 

(n) The Company has full legal power and authority to enter into this Agreement
and the Subscription Agreements and to consummate the transactions contemplated
hereby and thereby. This Agreement and each of the Subscription Agreements have
been duly authorized, executed and delivered by the Company, and constitute
valid, legal and binding obligations of the Company, enforceable in accordance
with their terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.



 

(o) The execution, delivery and performance of the Company of this Agreement and
each of the Subscription Agreements and the consummation of the transactions
herein and therein contemplated, including the issuance and sale of the Stock,
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default (or an event which with notice
or lapse of time or both would constitute a default) under, or require any
consent or waiver under, or result in the execution of any lien, charge or
encumbrance upon any properties or assets of the Company pursuant to the terms
of, any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject, (ii) result in
any violation of the provisions of the charter or bylaws of the Company or any
of its subsidiaries or (iii) result in any violation of any franchise, license,
permit, statute, law, rule or regulation applicable to the Company or any
judgment, order or decree of any court or governmental agency or body having
jurisdiction over the Company or any of its properties or assets, except, in the
case of each of clauses (i) and (iii) above, for any such conflict, breach,
violation, default, lien, charge or encumbrance that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.



 

(p) No consent, approval, authorization, filing with or order of or registration
with, any court or governmental agency or body is required for the execution,
delivery and



7



--------------------------------------------------------------------------------


 

performance of this Agreement and each of the Subscription Agreements or for the
consummation of the transactions contemplated hereby and thereby, including the
issuance or sale of the Stock by the Company, except such as have been obtained
or made under the Securities Act or the Exchange Act and such as may be required
under applicable state securities laws or by the by-laws and rules of the
National Association of Securities Dealers, Inc. (the “NASD”) in connection with
the offer and sale of the Stock by the Company and the distribution of the Stock
by the Placement Agents in the manner contemplated herein and in the Prospectus.



 

(q) All of the issued and outstanding shares of capital stock of the Company,
including the outstanding shares of Common Stock, are duly authorized and
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities that have not been waived in writing. The Company has an authorized,
issued and outstanding capitalization as is set forth in the Pricing Prospectus
(other than the grant of additional options under the Company’s existing stock
option plans, or changes in the number of outstanding shares of Common Stock of
the Company due to the issuance of shares under the Company’s employee stock
purchase plan or upon the exercise or conversion of securities exercisable for,
or convertible into, shares of Common Stock outstanding on the date hereof) and
such authorized capital stock conforms to the description thereof set forth in
the General Disclosure Package and the Prospectus. The description of the
securities of the Company in the General Disclosure Package and the Prospectus
is complete and accurate in all material respects. Except as described in the
General Disclosure Package and the Prospectus, as of the date referred to
therein, the Company did not have outstanding any options, warrants, agreements,
contracts or other rights in existence to purchase or acquire from the Company
any shares of the capital stock of the Company.



 

(r) The Stock has been duly authorized by the Company and, when issued,
delivered and paid for in accordance with the terms of this Agreement, will have
been validly issued and will be fully paid and nonassessable; and the capital
stock of the Company, including the Common Stock, conforms to the description
thereof in the General Disclosure Package and Prospectus. Except as otherwise
stated in the General Disclosure Package and Prospectus, there are no preemptive
rights or other rights to subscribe for or to purchase, or any restriction upon
the voting or transfer of, any shares of Common Stock pursuant to the Company’s
charter, by-laws or any agreement or other instrument to which the Company is a
party or by which the Company is bound that have not been waived.



 

(s) The Company has good and valid title to all property (whether real or
personal) described in the General Disclosure Package and the Prospectus as
being owned by it, in each case free and clear of all liens, claims, security
interests, other encumbrances or defects except such as are described in the
General Disclosure Package and the Prospectus and except those that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The property held under lease by the Company is held by it under
valid, subsisting and enforceable leases with only such exceptions with respect
to any particular lease as do not interfere in any material respect with the
conduct of the business of the Company.



8



--------------------------------------------------------------------------------


 

(t) The Company owns, possesses, licenses or has other rights to use all foreign
and domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”), necessary for the conduct
of their respective businesses as now conducted or as proposed in the General
Disclosure Package and the Prospectus to be conducted. Except as set forth in
the General Disclosure Package and the Prospectus and except where such
violations or infringements would not reasonably be expected to result in a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) to the Company’s knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s rights in or to any such Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such claim; (d) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property; and (e) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim.



 

(u) The Company is not (i) in violation of any provision of its charter or
bylaws or similar organizational document, (ii) in default in any respect, and
no event has occurred which, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, or condition of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or by which it is bound or to
which any of its property or assets is subject, or (iii) in violation in any
respect of any statute, law, rule, regulation, ordinance, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
properties, as applicable (including, without limitation, (A) the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith
(the “Sarbanes-Oxley Act”) and (B) those administered by the Food and Drug
Administration of the U.S. Department of Health and Human Services (the “FDA”)
or by any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA), except, with
respect to clauses (ii) and (iii) above, any violations or defaults which,
singularly or in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect.



 

(v) The Company has made all filings, applications and submissions required by,
and possesses all licenses, certificates, permits and other authorizations
issued by, the appropriate federal, state or foreign regulatory authorities
(including, without limitation, the FDA, and any other foreign, federal, state
or local government or regulatory authorities performing functions similar to
those performed by the FDA) necessary for the ownership or lease of its property
or the conduct of its business as described in the General Disclosure Package
and the Prospectus (collectively, “Permits”), except for such Permits the
failure of which to obtain would not reasonably be expected to have a



9



--------------------------------------------------------------------------------


 

Material Adverse Effect; and the Company has not received any written notice of
proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, and has no reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.



 

(w) The Company has timely filed all federal, state, local and foreign income
and franchise tax returns (or timely filed applicable extensions therefore)
required to be filed and are not in default in the payment of any taxes which
were payable pursuant to said returns or any assessments with respect thereto,
other than any which the Company is contesting in good faith or any that would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect. There is no pending dispute with any taxing
authority relating to any of such returns and the Company has no knowledge of
any proposed liability for any tax to be imposed upon the properties or assets
of the Company for which there is not an adequate reserve reflected in the
Company’s financial statements included or incorporated by reference in the
General Disclosure Package, the Prospectus and the Registration Statement.



 

(x) The Common Stock (including the Stock) is registered pursuant to Section
12(g) of the Exchange Act and the Company, in the two years preceding the date
hereof, has not received any notification (written or oral) from the Nasdaq
National Market (“Nasdaq”), any stock exchange, market or trading facility on
which the Common Stock is or has been listed (or on which it has been quoted) to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such exchange, market or trading facility. The Company shall
comply with all requirements of Nasdaq with respect to the issuance of the Stock
and shall use its best efforts to have the Stock quoted on Nasdaq on or before
the Closing Date.



 

(y) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 and 15d-14 under the Exchange
Act), which are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the period covered by the Form 10-Q for the
quarter ended September 30, 2005 (the “Evaluation Date”). The Company presented
in its Form 10-Q for the quarter ended September 30, 2005 the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluation as of



10



--------------------------------------------------------------------------------


 

the Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the Company’s knowledge,
in other factors that could significantly affect the Company’s internal
controls.



 

(z) No relationship, direct or indirect, exists between or among the Company on
the one hand and the directors, officers, stockholders, customers or suppliers
of the Company on the other hand which is required to be described in the
General Disclosure Package and the Prospectus and which is not so described.



 

(aa) Except as described in the General Disclosure Package, no person or entity
has the right to require registration of shares of Common Stock or other
securities of the Company because of the filing or effectiveness of the
Registration Statement with the Commission or by reason of the issuance and sale
of the Stock, except for persons and entities who have expressly waived such
right or who have been given proper notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right, and the Company is not required to file any registration statement for
the registration of any securities of any person or register any such securities
pursuant to any other registration statement filed by the Company under the
Securities Act for a period of at least 180 days after the Effective Date.



 

(bb) The principal executive officer and principal financial officer of the
Company have made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it with the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.



 

(cc) (i) The Company is in compliance with all rules, laws and regulation
relating to the use, treatment, storage and disposal of toxic substances and
protection of human health and safety or the environment (“Environmental Laws”)
which are applicable to its business; (ii) the Company has not received any
notice from any governmental authority or third party of an asserted claim under
Environmental Laws; (iii) the Company has received all permits, licenses or
other approvals required of it under applicable Environmental Laws to conduct
its business and is in material compliance with all terms and conditions of any
such permit, license or approval, except, in the case of (i) and (iii), where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.



 

(dd) The Company has fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974 (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” (as defined in Section 3(3) of ERISA and
such regulations and published interpretations) in which employees of the
Company are eligible to participate and each such plan is in compliance in all
material respects with the presently applicable provisions of ERISA and such
regulations and published interpretations. No “prohibited transaction” (as
defined in Section 406 of ERISA, or Section 4975 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)) has occurred with


11



--------------------------------------------------------------------------------


 

respect to any employee benefit plan which would reasonably be expected to
result in a Material Adverse Effect.



 

(ee) No labor problem or dispute with the employees of the Company or, to the
Company’s knowledge, is threatened or imminent, which would reasonably be
expected to result in a Material Adverse Effect. The Company is not aware that
any key employee or significant group of employees of the Company plans to
terminate employment with the Company.



 

(ff) The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged or propose to engage after giving
effect to the transactions described in the General Disclosure Package and the
Prospectus; all policies of insurance and fidelity or surety bonds insuring the
Company and its businesses, assets, employees, officers and directors are in
full force and effect; the Company is in compliance with the terms of such
policies and instruments in all material respects; and the Company has no reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that is not
materially greater than the current cost.



 

(gg) Neither the Company nor any of its officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company.



 

(hh) The Company is not or, after giving effect to the offering and sale of the
Stock and the application of the proceeds thereof as described in the General
Disclosure Package and the Prospectus, will not be required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended.



 

(ii) Except as disclosed to the Representative in writing, the Company is not a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or the
Placement Agents for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Stock.



 

(jj) Each contract, document or other agreement described in the General
Disclosure Package and the Registration Statement or listed in the exhibits to
the Registration Statement or incorporated therein by reference is in full force
and effect, unless validly terminated in accordance with the provisions thereof,
and is valid and enforceable against, and to its knowledge, by the Company in
accordance with its terms.



 

(kk) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.



 

(ll) Neither the Company, nor, to the knowledge of the Company, any director,
officer, agent or employee of the Company, has, directly or indirectly, while
acting on behalf of



12



--------------------------------------------------------------------------------


 

the Company (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity; (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or (iv) made any other unlawful bribe, rebate, payoff,
influence, kickback or payment to any foreign or domestic government official or
employee.



 

(mm) The clinical, pre-clinical and other studies and tests conducted by or on
behalf of or sponsored by the Company were and, if still pending, are being
conducted in accordance in all material respects with all statutes, laws, rules
and regulations, as applicable (including, without limitation, those
administered by the FDA or by any foreign, federal, state or local governmental
or regulatory authority performing functions similar to those performed by the
FDA). The descriptions in the General Disclosure Package and the Prospectus of
the results of such studies and tests are accurate and complete in all material
respects and fairly present the published data derived from such studies and
tests. The Company has not received any notices or other correspondence from the
FDA or any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA with
respect to any ongoing clinical or pre-clinical studies or tests requiring the
termination or suspension of such studies or tests. The descriptions in the
General Disclosure Package and the Prospectus of the Company's status and
filings with the FDA and any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA
are true, complete and correct in all material respects.



 

(nn) The Company has established and administers a compliance program applicable
to the Company, to assist the Company and the directors, officers and employees
of the Company in complying with applicable regulatory guidelines (including,
without limitation, those administered by the FDA and any other foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA).



 

(oo) No material deficiencies have been asserted by any applicable regulatory
authority (including, without limitation, the FDA or any foreign, federal, state
or local governmental or regulatory authority performing functions similar to
those performed by the FDA) with respect to any filings, declarations, listings,
registrations, reports or submissions.



 

(pp) The Company satisfies the pre-1992 eligibility requirements for the use of
a registration statement on Form S-3 in connection with the Offering
contemplated thereby (the pre-1992 eligibility requirements for the use of the
registration statement on Form S-3 include (i) having a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) having been subject to the Exchange Act reporting
requirements for a period of 36 months).



 

(qq) No approval of the shareholders of the Company under the rules and
regulations of Nasdaq (including Rule 4350 of the Nasdaq National Marketplace
Rules), and no



13



--------------------------------------------------------------------------------


 

approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Purchasers the Stock, including such as may
be required pursuant to Rule 4350 of the Nasdaq National Marketplace Rules.



Any certificate signed by any officer of the Company and delivered to the
Representative or to counsel for the Representative shall be deemed a
representation and warranty by the Company to each Placement Agent as to the
matters covered thereby.

4. THE CLOSING. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agents pursuant to Section 5 hereof
shall be at 10:00 A.M., New York time, on March [10], 2006 (the “Closing Date”)
at the office of Morgan, Lewis & Bockius LLP, 502 Carnegie Center, Princeton,
New Jersey 08540.

5. FURTHER AGREEMENTS OF THE COMPANY

 

     (I) FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the
Placement Agents and the Purchasers:



 

(a) The Registration Statement has become effective, and if Rule 430A is used or
the filing of the Prospectus is otherwise required pursuant to Rule 424(b), the
Company shall prepare the Prospectus in a form approved by the Representative
and file such Prospectus pursuant to Rule 424(b) not later than the second (2nd)
business day following the execution and delivery of this Agreement, or, if
applicable, such earlier time as may be required by the Rules and Regulations.



 

(b) The Company represents and agrees that, unless it obtains the prior consent
of the Representative, and each Placement Agent represents and agrees that,
unless it obtains the prior consent of the Company and the Representative, it
has not made and will not, make any offer relating to the Stock that would
constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act unless the prior written consent of the Representative has been
received (each, a “Permitted Free Writing Prospectus”); provided that the prior
written consent of the Representative hereto shall be deemed to have been given
in respect of the Issuer Free Writing Prospectus[es], if any, included in
Schedule A hereto. The Company represents that it has treated and agrees that it
will treat each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, comply with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Issuer Free Writing Prospectus, including the
requirements relating to timely filing with the Commission, legending and record
keeping and will not take any action that would result in a Placement Agent or
the Company being required to file with the Commission pursuant to Rule 433(d)
under the Securities Act a free writing prospectus prepared by or on behalf of
such Placement Agent that such Placement Agent otherwise would not have been
required to file thereunder.



 

(c) The Company will not, during such period as the Prospectus would be required
by law to be delivered in connection with sales of the Stock by the Placement
Agents or a dealer in connection with the offering contemplated by this
Agreement, file any amendment or supplement to the General Disclosure Package,
the Registration Statement or the Prospectus, except as required by law, unless
a copy thereof shall first have been



14



--------------------------------------------------------------------------------


 

submitted to the Representative within a reasonable period of time prior to the
filing thereof and the Representative shall not have reasonably objected thereto
in good faith.



 

(d) The Company agrees (i) for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Stock, to advise the
Representative promptly after it receives notice thereof, of the time when any
post-effective amendment to the Registration Statement becomes effective; (ii)
to advise the Representative, promptly after it receives notices thereof, (x) of
any request by the Commission to amend or to supplement the General Disclosure
Package, the Registration Statement or Prospectus or for additional information,
(y) of the issuance by the Commission, of any stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto or any order directed at any document incorporated by reference therein
or any amendment or supplement thereto or any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free Writing Prospectus, the
Prospectus or any amendment or supplement thereto or (z) of the suspension of
the qualification of the Stock for offering or sale in any jurisdiction or of
the institution or threatening of any proceeding for any such purpose; and,
(iii) in the event of the issuance of any stop order or of any order preventing
or suspending the use of any Preliminary Prospectus, any Issuer Free Writing
Prospectus, or the Prospectus or suspending any such qualification, promptly to
use its reasonable best efforts to obtain the withdrawal of such order.



 

(e) If, at any time when a Prospectus relating to the Stock is required to be
delivered under the Act, the Company becomes aware of the occurrence of any
event as a result of which the Prospectus, as then amended or supplemented,
would, in the reasonable judgment of counsel to the Company or counsel to the
Placement Agents, include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or the
Registration Statement, as then amended or supplemented, would, in the
reasonable judgment of counsel to the Company or counsel to the Placement
Agents, include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein not misleading, or if for
any other reason it is necessary, in the reasonable judgment of counsel to the
Company or counsel to the Placement Agents, at any time to amend or supplement
the Prospectus or the Registration Statement to comply with the Act or the Rules
and Regulations, the Company will promptly notify the Representative and,
subject to Section 5(c) hereof, will promptly prepare and file with the
Commission, at the Company’s expense, an amendment to the Registration Statement
or an amendment or supplement to the Prospectus that corrects such statement or
omission or effects such compliance and will deliver to the Placement Agents,
without charge, such number of copies thereof as the Placement Agents may
reasonably request. The Company consents to the use of the Prospectus or any
amendment or supplement thereto by the Placement Agents, and the Placement
Agents agree to provide to each Purchaser, prior to the Closing, a copy of the
Prospectus and any amendments or supplements thereto.



 

(f) If the General Disclosure Package is being used to solicit offers to buy the
Stock at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable



15



--------------------------------------------------------------------------------


 

opinion of the Placement Agents, it becomes necessary to amend or supplement the
General Disclosure Package in order to make the statements therein, in the light
of the circumstances then prevailing, not misleading, or to make the statements
therein not conflict with the information contained, or incorporated by
reference, in the Registration Statement then on file and not superseded or
modified, or if it is necessary at any time to amend or supplement the General
Disclosure Package to comply with any law, the Company promptly will either (i)
prepare, file with the Commission (if required) and furnish to the Placement
Agents and any dealers an appropriate amendment or supplement to the General
Disclosure Package or (ii) prepare and file with the Commission an appropriate
filing under the Exchange Act which shall be incorporated by reference in the
General Disclosure Package so that the General Disclosure Package as so amended
or supplemented will not, in the light of the circumstances then prevailing, be
misleading or conflict with the Registration Statement then on file, or so that
the General Disclosure Package will comply with law.



 

(g) If at any time following issuance of any Issuer Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer Free Writing Prospectus conflicted or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof and not superseded or modified or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading, the Company has promptly
notified or will promptly notify the Representative so that any use of the
Issuer Free Writing Prospectus may cease until it is amended or supplemented and
has promptly amended or will promptly amend or supplement, at its own expense,
such Issuer Free Writing Prospectus to eliminate or correct such conflict,
untrue statement or omission. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company
through the Representative by or on behalf of any Placement Agent specifically
for inclusion therein, which information the parties hereto agree is limited to
the Placement Agents’ Information (as defined in Section 18).



 

(h) To deliver promptly to the Representative in New York City such number of
the following documents as the Representative shall reasonably request: (i)
conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) each Preliminary Prospectus,
(iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the delivery of
the documents referred to in clauses (i), (ii), (iii) and (iv) of this paragraph
(h) to be made not later than 10:00 A.M., New York time, on the business day
following the execution and delivery of this Agreement), (v) conformed copies of
any amendment to the Registration Statement (excluding exhibits), (vi) any
amendment or supplement to the General Disclosure Package or the Prospectus (the
delivery of the documents referred to in clauses (v) and (vi) of this paragraph
(h) to be made not later than 10:00 A.M., New York City time, on the business
day following the date of such amendment or supplement), and (vii) any document
incorporated by reference in the General Disclosure Package or the Prospectus
(excluding exhibits thereto) (the delivery of the documents referred to in
clause (vi) of this paragraph (h) to



16



--------------------------------------------------------------------------------


 

be made not later than 10:00 A.M., New York City time, on the business day
following the date of such document).



 

(i) The Company will apply the net proceeds from the sale of the Stock in the
manner set forth in the Registration Statement, the General Disclosure Package
and the Prospectus under the heading “Use of Proceeds.”



 

(j) The Company will promptly take from time to time such actions as the
Representative may reasonably request to qualify the Stock for offering and sale
in connection with the offering under the securities, or blue sky, laws of such
jurisdictions as the Representative may designate; provided, however, that the
Company shall not be obligated to qualify as a foreign corporation in any
jurisdiction in which it is not so qualified to transact business or to file a
general consent to service of process in any jurisdiction or subject itself to
taxation as doing business in any jurisdiction.



 

(k) For a period of 90 days after the date hereof (the “Lock-Up Period”), the
Company will not directly or indirectly, (1) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock; or (2) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of Cowen
(which consent may be withheld in its sole discretion), other than (i) the Stock
to be sold hereunder, (ii) securities issued pursuant to stock option plans,
deferred compensation plans, restricted stock plans and employee stock purchase
plans existing on, or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of, the date of this Agreement; (iii) the
issuance by the Company of any shares of Common Stock as consideration for
mergers, acquisitions, other business combinations, or strategic alliances,
occurring after the date of this Agreement, provided that each recipient of
shares pursuant to this clause (iii) agrees that all such shares remain subject
to restrictions substantially similar to those contained in this subsection;
(iv) the offer, issuance or sale of any securities of the Company in exchange
for any “underwater” options of the Company; or (v) the purchase or sale of the
Company’s securities pursuant to a plan, contract or instruction that satisfies
all of the requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect prior to
the date hereof. Notwithstanding the foregoing, for the purpose of allowing the
Placement Agents to comply with NASD Rule 2711(f)(4), if (1) during the last 17
days of the Lock-Up Period, the Company releases earnings results or publicly
announces other material news or a material event relating to the Company occurs
or (2) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the 16 day period beginning on the last
day of the Lock-Up Period, then in each case the Lock-Up Period will be extended
until the expiration of the 18 day period beginning on the date of release of
the earnings results or the public announcement regarding the material news or
the occurrence of the material event, as applicable, unless Cowen & Co., LLC
waives, in writing, such extension. The Company agrees not to accelerate the



17



--------------------------------------------------------------------------------


 

vesting of any option or warrant or the lapse of any repurchase right prior to
the expiration of the Lock-Up Period.



 

(l) The Company will cause each of its executive officers and directors whose
names are set forth on Schedule B hereto to furnish to the Placement Agents,
prior to the Closing Date, a letter, substantially in the form of Exhibit B
hereto (the “Lock-Up Agreement”). The Company will enforce the terms of each
Lock-Up Agreement and issue stop transfer instructions to the transfer agent for
the Common Stock with respect to any transaction or contemplated transaction
that would constitute a breach or default under the applicable Lock-Up
Agreement.



 

(m) Prior to the Closing Date, the Company will not issue any press release or
other communication directly or indirectly or hold any press conference with
respect to the Company, its condition, financial or otherwise, or earnings,
business affairs or business prospects (except for routine oral marketing
communications in the ordinary course of business and consistent with the past
practices of the Company and of which the Representative is notified), without
the prior written consent of the Representative, which consent shall not be
unreasonably withheld, unless in the reasonable judgment of the Company and its
counsel, and after notification to the Representative, such press release or
communication is required by law.



 

(n) The Company shall engage and maintain, at its expense, a registrar and
transfer agent for the Stock.



 

(o) To at all times comply with all applicable provisions of the Sarbanes Oxley
Act in effect from time to time.



 

(p) To use its best efforts to list, subject to notice of issuance, the Shares
on Nasdaq.



 

(q) To use its best efforts to do and perform all things required to be done or
performed under this Agreement by the Company prior to the Closing Date and to
satisfy all conditions precedent to the delivery of the Shares.



6. PAYMENT OF EXPENSES. The Company agrees to pay, or reimburse if paid by the
Placement Agents, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Stock and any
taxes payable in that connection; (b) the costs incident to the Registration of
the Stock under the Securities Act; (c) the costs incident to the preparation,
printing and distribution of the Registration Statement, the Base Prospectus,
any Preliminary Prospectus, any Issuer Free Writing Prospectus, the General
Disclosure Package, the Prospectus, any amendments, supplements and exhibits
thereto or any document incorporated by reference therein and the costs of
printing, reproducing and distributing this Agreement and any closing documents
by mail, telex or other means of communications; (d) the reasonable fees and
expenses (including related reasonable fees and expenses of counsel for the
Placement Agents) incurred in connection with securing any required review by
the NASD of the terms of the sale of the Stock and any filings made with the
NASD; (e) any applicable listing, quotation or other fees relating to the Stock
on the Nasdaq National Market; (f) the reasonable fees and expenses (including
related fees and expenses of counsel to the Placement Agents) of qualifying the
Stock

18



--------------------------------------------------------------------------------

under the securities laws of the several jurisdictions as provided in Section
5(I)(j) and of preparing, printing and distributing wrappers, Blue Sky Memoranda
and Legal Investment Surveys; (g) the cost of preparing and printing stock
certificates; (h) all fees and expenses of the registrar and transfer agent of
the Stock; (i) all reasonable fees, expenses and disbursements of counsel for
the Placement Agents, and (j) all other costs and expenses incident to the
offering of the Stock or the performance of the obligations of the Company under
this Agreement (including, without limitation, the fees and expenses of the
Company’s counsel and the Company’s independent accountants, provided that,
except to the extent otherwise provided in this Section 6 and in Sections 8 and
10, the Placement Agents shall pay their own costs and expenses, including the
fees and expenses of their counsel, any transfer taxes on the resale of any
Stock by them and the expenses of advertising any offering of the Stock made by
the Placement Agents.

7. CONDITIONS OF PLACEMENT AGENTS’ OBLIGATIONS. The respective obligations of
the Placement Agents hereunder are subject to the accuracy, when made and on the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

 

     (I) No stop order suspending the effectiveness of the Registration
Statement or any part thereof or the qualification or registration of the Stock
under the securities or Blue Sky laws of any jurisdiction or suspending the use
of the Base Prospectus, any Preliminary Prospectus, the Prospectus or any
Permitted Free Writing Prospectus or any part thereof shall be in effect and no
proceedings for that purpose shall have been initiated or threatened by any
securities or other governmental authority (including, without limitation, the
Commission), and any request for additional information on the part of the staff
of any securities or other governmental authority (including, without
limitation, the Commission) shall have been complied with to the satisfaction of
the staff of the Commission or such other authorities and after the date hereof
no amendment or supplement to the General Disclosure Package, the Registration
Statement or the Prospectus shall have been filed unless a copy thereof was
first submitted to the Representative and the Representative did not reasonably
object thereto in good faith.



 

     (II) The Placement Agents shall not have discovered and disclosed to the
Company on or prior to the Closing Date that any Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agents, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances in
which they were made, not misleading.



 

     (III) Since the respective dates as of which information is given in the
General Disclosure Package, the Registration Statement and the Prospectus, there
shall not have been (i) any change in the capital stock or long-term debt of the
Company or any change, or any



19



--------------------------------------------------------------------------------


 

development involving a prospective change, whether or not arising from
transactions in the ordinary course of business, in or affecting the business,
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects of the Company, taken as a whole, or (ii) any loss or
interference with its business from fire, explosion, storm, flood, act of war,
terrorist act or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth in or contemplated by the General Disclosure Package, the
Registration Statement or the Prospectus, the effect of which, in any such case
described in clauses (i) and (ii) above, is, in the judgment of the
Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Stock on the terms and
in the manner contemplated by the Disclosure Package and the Prospectus.



 

     (IV) The representations and warranties made by the Company herein
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date as if made on and as of the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date; and the representations and warranties made by the Company
herein not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date as if made on and as of
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date. All covenants and agreements herein contained to be performed on the part
of the Company and all conditions herein contained to be fulfilled or complied
with by the Company at or prior to the Closing Date shall have been duly
performed, fulfilled or complied with in all material respects.



 

     (V) The Placement Agents shall have received from Morgan, Lewis & Bockius,
LLP, corporate counsel to the Company, such counsel’s written opinion, addressed
to the Placement Agents and dated the Closing Date, in form and substance
reasonably satisfactory to the Representative. Such counsel shall also have
furnished to the Placement Agents a written statement, addressed to the
Placement Agents and dated the Closing Date, in form and substance satisfactory
to the Representative, to the effect that (x) such counsel has acted as counsel
to the Company in connection with the preparation of the Prospectus, and each
amendment or supplement thereto made by the Company prior to the Closing Date,
(y) based on such counsel’s examination of the Registration Statement, the
General Disclosure Package and the Prospectus, and each amendment or supplement
thereto made by the Company prior to the Closing Date, and the documents
incorporated by reference in the General Disclosure Package or the Prospectus
and any further amendment or supplement to any such incorporated document made
by the Company prior to the Closing Date, and such counsel’s investigations made
in connection with the preparation of the Prospectus, and each amendment or
supplement thereto made by the Company prior to the Closing Date, and
“conferences with certain officers and employees of and with auditors for and
counsel to the Company,” such counsel has no reason to believe that (I) the
Registration Statement or any amendment thereto, at the Applicable Time,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or that the Prospectus or any amendment or
supplement thereto, at the respective date thereof or at the Closing Date,
contained or contains any untrue statement of a material fact or omits to state
any material fact necessary



20



--------------------------------------------------------------------------------


 

in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, the documents included in the General
Disclosure Package, all considered together, as of the Applicable Time,
contained or contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or (II)
any document incorporated by reference in the Prospectus or any further
amendment or supplement to any such incorporated document made by the Company
prior to the Closing Date, when they became effective or were filed with the
Commission, as the case may be, in the case of a registration statement which
became effective under the Securities Act, any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading, or, in the
case of other documents which were filed under the Exchange Act with the
Commission, any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that such counsel need express no opinion as to the financial statements or
other financial data contained in the Registration Statement, the General
Disclosure Package, or the Prospectus or an incorporated document. The foregoing
statement may be qualified by a statement to the effect that such counsel has
not independently verified the accuracy, completeness or fairness of the
statements contained in the Registration Statement, the General Disclosure
Package or the Prospectus and takes no responsibility therefor except to the
extent set forth in the opinion described above.



 

     (VI) The Placement Agents shall have received from Hyman, Phelps &
McNamara, PC, regulatory counsel to the Company, such counsel’s written opinion,
addressed to the Placement Agents and dated the Closing Date, in form and
substance reasonably satisfactory to the Representative.



 

     (VII) The Placement Agents shall have received from Kenyon & Kenyon LLP,
intellectual property counsel to the Company, such counsel’s written opinion,
addressed to the Placement Agents and dated the Closing Date, in form and
substance reasonably satisfactory to the Representative.



 

     (VIII) The Placement Agents shall have received from Brown Raysman
Millstein Felder & Steiner LLP, such opinion or opinions, dated the Closing Date
and addressed to the Placement Agents, covering such matters as are customarily
covered in transactions of this type, and the Company shall have furnished to
such counsel such documents as it requests for the purpose of enabling it to
pass upon such matters.



 

     (IX) Concurrently with the execution and delivery of this Agreement, or, if
the Company elects to rely on Rule 430A, on the date of the Prospectus, the
Accountants shall have furnished to the Placement Agents a letter, dated the
date of its delivery (the “Original Letter”), addressed to the Placement Agents
and in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters. At the Closing Date, the
Accountants shall have furnished to the Placement Agents a letter, dated the
date of its delivery, which shall confirm, on the basis of a review in
accordance with the procedures set forth in the Original Letter, that nothing
has come to their attention during the period from the date of the Original
Letter referred to in the prior sentence to a date (specified in the



21



--------------------------------------------------------------------------------


 

letter) not more than three days prior to the Closing Date which would require
any change in the Original Letter if it were required to be dated and delivered
at the Closing Date .



 

     (X) The Company shall have furnished to the Representative a certificate,
addressed to the Placement Agents and dated the Closing Date, of its Chairman of
the Board, its President or a Vice President and its chief financial officer
stating that (i) such officers have carefully examined the Registration
Statement, the General Disclosure Package, any Permitted Free Writing Prospectus
and the Prospectus and, in their opinion, the Registration Statement and each
amendment thereto, at the Applicable Time, as of the date of this Agreement, and
as of the Closing Date did not include any untrue statement of a material fact
and did not omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the General
Disclosure Package, as of the Applicable Time and as of the Closing Date, any
Permitted Free Writing Prospectus as of its date and as of the Closing Date, the
Prospectus and each amendment or supplement thereto, as of the respective date
thereof and as of the Closing Date, did not include any untrue statement of a
material fact and did not omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, (ii) since the effective date of the Registration
Statement, no event has occurred which should have been set forth in a
supplement or amendment to the Registration Statement, the General Disclosure
Package or the Prospectus, (iii) to the best of their knowledge after reasonable
investigation, as of the Closing Date, the representations and warranties of the
Company in this Agreement are true and correct and the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and (iv) there has not
been, subsequent to the date of the most recent audited financial statements
included or incorporated by reference in the General Disclosure Package, any
material adverse change in the financial position or results of operations of
the Company, or any change or development that, singularly or in the aggregate,
would involve a Material Adverse Effect.



 

     (XI) The Stock shall have been approved for inclusion on Nasdaq and listed
and admitted and authorized for trading on Nasdaq, subject only to official
notice of issuance. Satisfactory evidence of such actions shall have been
provided to the Representative.



 

     (XII) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Stock or materially and adversely affect or potentially materially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Stock or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company.



 

     (XIII) The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the transactions contemplated hereby,
including as an exhibit thereto this Placement Agent Agreement and any other
documents relating thereto.



 

     (XIV) The Company shall have entered into Subscription Agreements with each
of the Purchasers and such agreements shall be in full force and effect.



22



--------------------------------------------------------------------------------


 

     (XV) The Representative shall have received copies of the executed Lock-up
Agreements executed by each person listed on Schedule B hereto, and such Lock-up
Agreements shall be in full force and effect on the Closing Date.



 

     (XVI) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, opinions, certificates, letters or
documents as the Representative shall have reasonably requested.



 

     (XVII) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, or Nasdaq National Market or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Representatives, impracticable or
inadvisable to proceed with the sale or delivery of the Stock on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.



 

     (XVIII) The Company shall have received, and furnished to the
Representative evidence of, a settlement agreement and mutual release from
Rodman & Renshaw, LLC and dated as of or prior to the Closing Date, in form and
substance satisfactory to the Representative.



All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

8. INDEMNIFICATION AND CONTRIBUTION.

 

     (I) The Company shall indemnify and hold harmless each Placement Agent, its
directors, officers, managers, members, employees, representatives and agents
and each person, if any, who controls any Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (collectively
the “Placement Agent Indemnified Parties,” and each a “Placement Agent
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Placement Agent Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, expense, liability, action, investigation or proceeding arises out of or
is based upon (A) any claim asserted by or on behalf of any person for a
brokerage commission, finder’s fee or like



23



--------------------------------------------------------------------------------


 

payment in connection with any past, present or future offering and sale of the
Common Stock, (B) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any Registration Statement or the Prospectuses, or in any amendment
or supplement thereto, (C) the omission or alleged omission to state in any
Preliminary Prospectus, any Issuer Free Writing Prospectus, any Registration
Statement or the Prospectuses, or in any amendment or supplement thereto a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (D) any act or failure to act, or any alleged act or
failure to act, by any Placement Agent in connection with, or relating in any
manner to, the Stock or the offering contemplated hereby, and which is included
as part of or referred to in any loss, claim, damage, expense, liability,
action, investigation or proceeding arising out of or based upon matters covered
by subclause (B) or (C) above of this Section 8(I) (provided that the Company
shall not be liable in the case of any matter covered by this subclause (D) to
the extent that it is determined in a final judgment by a court of competent
jurisdiction that such loss, claim, damage, expense or liability resulted
directly from any such act or failure to act undertaken or omitted to be taken
by such Placement Agent through its gross negligence or willful misconduct), and
shall reimburse each Placement Agent Indemnified Party promptly upon demand for
any legal fees or other expenses reasonably incurred by that Placement Agent
Indemnified Party in connection with investigating, or preparing to defend, or
defending against, or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding, as such fees and expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, expense or liability
arises out of or is based upon an untrue statement or alleged untrue statement
in, or omission or alleged omission from any Preliminary Prospectus, any
Registration Statement or the Prospectuses, or any such amendment or supplement
thereto, or any Issuer Free Writing Prospectus made in reliance upon and in
conformity with written information furnished to the Company by the
Representative by or on behalf of any Placement Agent specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information (as defined in Section 18).



 

     (II) Each Placement Agent, severally and not jointly, shall indemnify and
hold harmless the Company and its directors, its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (collectively the “Company Indemnified Parties” and each a “Company
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Company Indemnified Party may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
expense, liability, action, investigation or proceeding arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any Registration Statement or the Prospectuses, or in any amendment
or supplement thereto, or (ii) the omission or alleged omission to state in any
Preliminary Prospectus, any Issuer Free Writing Prospectus, any Registration
Statement or the Prospectuses, or in any amendment or supplement thereto, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged



24



--------------------------------------------------------------------------------


 

omission was made in reliance upon and in conformity with written information
furnished to the Company by the Representative by or on behalf of any Placement
Agent specifically for use therein, which information the parties hereto agree
is limited to the Placement Agents’ Information as defined in Section 18, and
shall reimburse the Company for any legal or other expenses reasonably incurred
by such party in connection with investigating or preparing to defend or
defending against or appearing as third party witness in connection with any
such loss, claim, damage, liability, action, investigation or proceeding, as
such fees and expenses are incurred. This indemnity agreement is not exclusive
and will be in addition to any liability which the Placement Agents might
otherwise have and shall not limit any rights or remedies which may otherwise be
available under this Agreement, at law or in equity to the Company Indemnified
Parties. Notwithstanding the provisions of this Section 8(II), in no event shall
any indemnity by a Placement Agent under this Section 8(II) exceed the total
compensation received by such Placement Agent in accordance with Section 2(V).



 

     (III) Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under this Section 8 for any legal or
other expenses subsequently incurred by the indemnified party in connection with
the defense of such action other than reasonable costs of investigation;
provided, however, that any indemnified party shall have the right to employ
separate counsel in any such action and to participate in the defense of such
action but the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(I) or the Placement
Agents in the case of a claim for indemnification under Section 8(II), (ii) such
indemnified party shall have been advised by its counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party, or (iii) the indemnifying party has
failed to assume the defense of such action and employ counsel reasonably
satisfactory to the indemnified party within a reasonable period of time after
notice of the commencement of the action or the indemnifying party does not
diligently defend the action after assumption of the defense, in which case, if
such indemnified party notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of (or, in the
case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on



25



--------------------------------------------------------------------------------


 

behalf of such indemnified party and the indemnifying party shall be responsible
for legal or other expenses subsequently incurred by such indemnified party in
connection with the defense of such action; provided, however, that the
indemnifying party shall not, in connection with any one such action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for all such indemnified parties (in addition to any local counsel), which
firm shall be designated in writing by Cowen if the indemnified parties under
this Section 8consist of any Placement Agent Indemnified Party or by the Company
if the indemnified parties under this Section 8 consist of any Company
Indemnified Parties. Subject to this Section 8(III), the amount payable by an
indemnifying party under Section 8 shall include, but not be limited to, (x)
reasonable legal fees and expenses of counsel to the indemnified party and any
other expenses in investigating, or preparing to defend or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any action, investigation, proceeding or claim, and (y) all
amounts paid in settlement of any of the foregoing. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.



 

     (IV) If the indemnification provided for in this Section 8 is unavailable
or insufficient to hold harmless an indemnified party under Section 8(I) or
8(II), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agents on the
other from the offering of the Stock, or (ii) if the allocation provided by
clause (i) of this Section 8(IV) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section



26



--------------------------------------------------------------------------------


 

8(IV)but also the relative fault of the Company on the one hand and the
Placement Agents on the other with respect to the statements, omissions, acts or
failures to act which resulted in such loss, claim, damage, expense or liability
(or any action, investigation or proceeding in respect thereof) as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and the Placement Agents on the other with respect to
such offering shall be deemed to be in the same proportion as the total net
proceeds from the offering of the Stock purchased under this Agreement and the
Subscription Agreements (before deducting expenses) received by the Company bear
to the total fees and commissions received by the Placement Agents with respect
to the Stock, in each case as set forth in the table on the cover page of the
Prospectus Supplements. The relative fault of the Company on the one hand and
the Placement Agents on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Placement Agents on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act; provided that the parties hereto agree that the
written information furnished to the Company by the Representative by or on
behalf of any Placement Agent for use in the Preliminary Prospectus, any
Registration Statement or the Prospectuses, or in any amendment or supplement
thereto, consists solely of the Placement Agents’ Information as defined in
Section 18. The Company and the Placement Agents agree that it would not be just
and equitable if contributions pursuant to this Section 8(IV) were to be
determined by pro rata allocation (even if the Placement Agents were treated as
one entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to herein. The amount
paid or payable by an indemnified party as a result of the loss, claim, damage,
expense, liability, action, investigation or proceeding referred to above in
this Section 8(IV) shall be deemed to include, for purposes of this Section
8(IV), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating, preparing to defend or defending against or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding. Notwithstanding the provisions of this Section
8(IV), no Placement Agent shall be required to contribute any amount in excess
of the total compensation received by such Placement Agent in accordance with
Section 2(V) less the amount of any damages with such Placement Agent has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Placement Agents’ obligations to contribute as
provided in this Section 8(IV) are several in proportion to their respective
underwriting obligations and not joint.



9. TERMINATION. The obligations of the Placement Agents hereunder may be
terminated by Cowen & Co., LLC, in its absolute discretion by notice given to
the Company prior to delivery of and payment for the Stock if, prior to that
time, any of the events described in Sections 7(III) or 7(XVII) have occurred.

27



--------------------------------------------------------------------------------

10. REIMBURSEMENT OF PLACEMENT AGENTS’ EXPENSES. If the sale of the Stock
provided for herein is not consummated because any condition to the obligations
of the Placement Agents and the Purchasers set forth in Section 7 hereof is not
satisfied, because of any termination pursuant to Section 9 hereof or because of
any refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by the Placement Agents, the Company will reimburse the Placement Agents
upon demand for all reasonable out-of-pocket expenses (including reasonable fees
and disbursements of counsel and any expenses advanced by the Placement Agents
on the Company’s behalf) that shall have been incurred by the Placement Agents
in connection with this Agreement and the proposed purchase and sale of the
Stock and, upon demand, the Company shall pay the full amount thereof to the
Placement Agents.

11. [RESERVED]

12. ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees that:

 

     (I) the Placement Agents’ responsibility to the Company is solely
contractual in nature, the Placement Agents have been retained solely to act as
placement agents in connection with the sale of the Stock and no fiduciary or
advisory relationship between the Company and the Placement Agents has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agents have advised or are advising the
Company on other matters;



 

     (II) the price of the Stock to be sold in the Offering was established by
the Company following discussions and arm’s-length negotiations with the
Purchasers, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;



 

     (III) the Company has been advised that the Placement Agents and their
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Placement Agents
have no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and



 

     (IV) the Company waives, to the fullest extent permitted by law, any claims
it may have against the Placement Agents for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agents shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim.



13. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the Placement Agents, the
Purchasers, the Company and their respective successors and assigns. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, other than the persons mentioned in the preceding sentence, any
legal or equitable right, remedy or claim under or in respect of this Agreement,
or any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the

28



--------------------------------------------------------------------------------

Placement Agent Indemnified Parties and the indemnities of the several Placement
Agents shall be for the benefit of the Company Indemnified Parties. It is
understood that the Placement Agents’ responsibility to the Company is solely
contractual in nature and the Placement Agents do not owe the Company, or any
other party, any fiduciary duty as a result of this Agreement. No purchaser of
any of the Stock from the Placement Agents shall be deemed to be a successor or
assign by reason merely of such purchase.

14. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agents, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Stock.

15. NOTICES. All statements, requests, notices and agreements hereunder shall be
in writing, and:

 

     (I) if to the Placement Agents, shall be delivered or sent by mail, telex
or facsimile transmission to Cowen & Co., LLC, 1221 Avenue of the Americas, New
York, New York 10020, Attention: Michelle Bowe, Esq. (Fax: 212-278-7995), with a
copy to: Brown Raysman Millstein Felder & Steiner LLP, 900 Third Avenue, New
York, New York 10022, Attention: Stuart Bressman, Esq. (Fax: 212-895-2900).



 

     (II) if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to Genta Incorporated, Two Connell Drive, Berkeley
Heights, New Jersey 07922; Attention: Chief Executive Officer (Fax:
908-286-6450), with copies (which shall not constitute notice) to: Morgan, Lewis
& Bockius, LLP, 502 Carnegie Center, Princeton, New Jersey 08540, Attention:
Andrew Gilbert, Esq. (Fax: 609-919-6701).



provided, however, that any notice to a Placement Agent pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to such
Placement Agent at its address set forth herein, which address will be supplied
to any other party hereto by the Representative upon request. Any such
statements, requests, notices or agreements shall take effect at the time of
receipt thereof, except that any such statement, request, notice or agreement
delivered or sent by email shall take effect at the time of confirmation of
receipt thereof by the recipient thereof.

16. DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange is open for trading and
(b) “subsidiary” has the meaning set forth in Rule 405 of the Rules and
Regulations.

17. GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law. No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agents each hereby consent to the
jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agents each hereby consent to personal jurisdiction,
service and venue in any court in

29



--------------------------------------------------------------------------------

which any legal proceeding arising out of or in any way relating to this
Agreement is brought by any third party against the Company or the Placement
Agents. The Company and the Placement Agents each hereby waive all right to
trial by jury in any legal proceeding (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement. The Company
agrees that a final judgment in any such legal proceeding brought in any such
court shall be conclusive and binding upon the Company and the Placement Agents
and may be enforced in any other courts in the jurisdiction of which the Company
is or may be subject, by suit upon such judgment.

18. PLACEMENT AGENTS’ INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agents’ Information
consists solely of the following information in the Prospectus: (i) the last
paragraph on the front cover page concerning the terms of the offering by the
Placement Agents; and (ii) the statements concerning the Placement Agents
contained in the first paragraph under the heading “Plan of Distribution.”

19. AUTHORITY OF THE REPRESENTATIVE. In connection with this Agreement, Cowen
will act for and on behalf of the Placement Agents, and any action taken under
this Agreement by the Representative, will be binding on all the Placement
Agents. Rodman & Renshaw, LLC authorizes Cowen to manage the Offering and the
sale of the Shares and to take such action in connection therewith as Cowen in
its sole discretion deems appropriate or desirable, consistent with the
provisions of the Agreement Among Underwriters previously entered into between
Cowen and Rodman & Renshaw, LLC, taking into account that the Offering of the
Shares will be in the form of a best efforts placement and not a firm commitment
underwriting.

20. PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any Section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph, clause or provision hereof.
If any Section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

21.GENERAL. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Representative.

22.COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

30



--------------------------------------------------------------------------------

     If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

        Very truly yours,         GENTA INCORPORATED                 By:        
 

--------------------------------------------------------------------------------

        Name:         Title:           Accepted as of the date first above
written:        COWEN & CO., LLC                 By:          

--------------------------------------------------------------------------------

        Name:         Title:                             RODMAN & RENSHAW, LLC  
              By:          

--------------------------------------------------------------------------------

        Name:         Title:      

31



--------------------------------------------------------------------------------

SCHEDULE A

General Use Free Writing Prospectuses

None.



--------------------------------------------------------------------------------

SCHEDULE B

List of officers and directors subject to Section 5(I)(l)

Raymond P. Warrell, Jr., M.D
Richard J. Moran
Loretta M. Itri, M.D
W. Lloyd Sanders
Martin Driscoll
Jerome E. Groopman, M.D
Betsy McCaughey, Ph.D
Christopher Parios
Daniel D. Von Hoff, M.D
Harlan J. Wakoff
Douglas G. Watson



--------------------------------------------------------------------------------

Exhibit A

Form of Subscription Agreement



--------------------------------------------------------------------------------

Exhibit B

Form of Lock-Up Agreement

March 6, 2006

COWEN & CO., LLC
1221 Avenue of the Americas
New York, New York 10020

     Re: Genta Incorporated – Offering of Common Stock

Dear Sirs:

     In order to induce Cowen & Co., LLC (“Cowen”) and Rodman & Renshaw, LLC
(together with Cowen, the “Placement Agents”) to enter in to a certain placement
agent agreement with Genta Incorporated, a Delaware corporation (the “Company”),
with respect to the offering of the Company’s common stock, par value $0.001 per
share, together with associated preferred stock purchase rights (“Common
Stock”), the undersigned hereby agrees that, for a period of 90 days following
the date of the prospectus supplement (the “Prospectus Supplement”) filed by the
Company with the Securities and Exchange Commission in connection with such
offering, the undersigned will not, without the prior written consent of Cowen,
directly or indirectly, (i) offer, sell, assign, transfer, pledge, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend or otherwise
dispose of, any Common Stock (including, without limitation, Common Stock which
may be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations promulgated under the Securities Act of 1933 (the
“Securities Act”) and the Securities Exchange Act of 1934, as the same may be
amended or supplemented from time to time (such stock, the “Beneficially Owned
Stock”)) or securities convertible into or exercisable or exchangeable for
Common Stock, provided that nothing herein shall prohibit the undersigned from
exercising any options or warrants to purchase Common Stock held at any time
during the 90 day lock-up period by the undersigned, (ii) enter into any swap,
hedge or similar agreement or arrangement that transfers to another, in whole or
in part, any of the economic risk of ownership of the Beneficially Owned Stock
or securities convertible into or exercisable or exchangeable for Common Stock
or (iii) engage in any short selling of the Common Stock. Notwithstanding the
foregoing, nothing contained herein will be deemed to restrict or prohibit the
transfer of Common Stock, Beneficially Owned Stock or securities convertible
into or exercisable or exchangable for Common Stock (i) as a bona fide gift,



--------------------------------------------------------------------------------

provided the recipient thereof agrees in writing to be bound by the terms of
this Agreement, (ii) as a disposition to any trust for the direct or indirect
benefit of the undersigned and/or the immediate family of the undersigned,
provided that such trust agrees in writing to be bound by the terms of this
Agreement, (iii) with the prior written consent of the Representative or (iv)
effected pursuant to any exchange of “underwater” options with the Company, the
acquisition or exercise of any stock option issued pursuant to the Company’s
existing stock option plan, including any exercise effected by the delivery of
Common Stock of the Company held by the undersigned, or the purchase or sale of
the Company’s securities pursuant to a plan, contract or instruction that
satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect
prior to the date hereof.

     If (i) the Company issues an earnings release or material news or a
material event relating to the Company occurs during the last 17 days of the 90
day lock-up period, or (ii) prior to the expiration of the 90 day lock-up
period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the 90 day lock-up period, the
restrictions imposed by this Agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event.

     Anything contained herein to the contrary notwithstanding, any person to
whom Common Stock or Beneficially Owned Stock are transferred from the
undersigned from and after the date hereof shall agree to be bound by the terms
of this Agreement.

     In addition, the undersigned hereby confirms that the undersigned does not
have the right to request or demand registration pursuant to the Securities Act
of any Common Stock that is registered in the name of the undersigned or that
are Beneficially Owned Stock. In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or
stop-transfer orders with the transfer agent of the Common Stock with respect to
any Common Stock or Beneficially Owned Stock.

     The undersigned understands that the Company and the Placement Agent are
relying upon this Agreement in proceeding towards consummation of the offering
of Common Stock. The undersigned further understands that this Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

     The undersigned understands that, if the Placement Agent Agreement does not
become effective, or if the Placement Agent Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Common Stock to be sold thereunder, or if the
Offering is not consummated by March 31, 2006, the undersigned shall be released
from all obligations under this letter agreement.

[Signature Page Follows]

2



--------------------------------------------------------------------------------

SIGNATURE BLOCK FOR A NATURAL PERSON

             

--------------------------------------------------------------------------------

        Name:      

--------------------------------------------------------------------------------

   
Please Print
        Date:      

--------------------------------------------------------------------------------

 

SIGNATURE BLOCK FOR A CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY

Name of corporation, partnership, trust or other entity, including type of
entity and jurisdiction of organization:

             

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

   
Please Print

        By:      

--------------------------------------------------------------------------------

        Name:      

--------------------------------------------------------------------------------

     
Please Print
              Title:      

--------------------------------------------------------------------------------

   
Please Print
        Date:      

--------------------------------------------------------------------------------

 

[Signature Page to Lock-Up Agreement]

3